Citation Nr: 0841653	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO. 06-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a cervical spine 
disability.

3. Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a Board hearing at the RO before the undersigned 
Acting Veterans Law Judge in April 2008. 


FINDINGS OF FACT

1. On April 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for bilateral hearing loss was requested.

2. On April 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for a cervical spine disability was 
requested.

3. The veteran's service-connected PTSD causes social 
impairment as manifested by intrusive thoughts; nightmares; 
social isolation; irritability; avoidance behaviors; and, 
startle response; with no evidence of intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and 
hygiene.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to service 
connection for bilateral hearing loss have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2. The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to service 
connection for a cervical spine disability have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

3. The criteria for an initial disability rating of 50 
percent, but no higher, for PTSD have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2008). By way of correspondence dated in 
April 2008, the appellant withdrew the issues of entitlement 
to service connection for bilateral hearing loss and a 
cervical spine disability appeal; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these two issues. Accordingly, 
the Board does not have jurisdiction to review these two 
issues and they are dismissed.



Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim for an increased rating 
for his service-connected PTSD disability, this appeal arises 
from the veteran's disagreement with the disability rating 
assigned following the grant of service connection for PTSD. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.


Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The relevant, competent evidence of record includes a June 
2004 VA mental health consultation note which reflects that 
the veteran reported sleep disturbance, depression, 
anxiousness, concentration and memory difficulty. The veteran 
stated that he had been married for 35 years to his present 
wife and that he worked around the home and enjoyed 
gardening. The veteran reported that he retired from his job 
after 30 years in 1994. The veteran's appearance was that of 
a neatly dressed and groomed individual. He was pleasant and 
cooperative with the examiner and he was alert and oriented 
to time, person, place, and situation. The veteran's speech 
was slow in rate and volume, his affect was constricted, and 
his mood was mild to moderately depressed. His thought 
process was logical and goal-directed. There was no evidence 
of delusions, ideas of reference, preoccupations, obsessions, 
compulsions, hallucinations, illusions, or anxiety (although 
he reported his wife thought he was often nervous). His 
recent and remote memory were intact and his judgment and 
insight were fair to good. The examiner's diagnosis was PTSD, 
mild to moderate. The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50.

A December 2004 VA examination report shows that the veteran 
reported sleep disturbance, nightmares, intrusive memories, 
avoidance, hypervigilance, exaggerated startle response, 
concentration impairment, and irritability. The veteran 
reported being active in his church and that he enjoyed 
exercising, listening to music and fishing.

On mental status examination, the veteran was neatly and 
cleanly dressed and demonstrated good personal hygiene. The 
veteran was very pleasant and cooperative during the 
examination, although he did appear somewhat guarded. His 
mood was dysphoric and his affect was flat. His thought 
content and processes were within normal limits and there was 
no evidence of delusions or hallucinations. No inappropriate 
behavior was noted and the veteran denied suicidal or 
homicidal ideation. The veteran was alert and oriented and 
there was no evidence of gross memory loss or impairment. His 
speech was linear and coherent with normal rate and volume. 

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 52. In her summary and conclusion, the examiner 
noted that the veteran appeared to be extremely avoidant and 
had significant problems discussing his experiences in 
Vietnam. The examiner noted that the veteran enjoyed good 
relationships with his family and church members but that he 
reported being less active in his recreational pursuits than 
in the past. The examiner stated that the veteran's symptoms 
of PTSD fell into the moderate range of severity. 

A January 2005 VA treatment note shows that the veteran was 
alert, cooperative, fully oriented, casually dressed, 
adequately groomed and pleasant with appropriate affect and 
mildly pensive, introspective and sad mood. His thought 
content was normal, his memory and cognition were grossly 
intact and there were no suicidal or homicidal ideations or 
plans voiced. The veteran's insight and judgment were good. 
The diagnosis was chronic PTSD in the mild to moderate range. 
The examiner assigned a GAF score of 50.

An August 2007 VA examination report shows that the veteran 
reported increased social isolation. He also reported 
continued sleep disturbance, nightmares, flashbacks, 
concentration problems (which he said were a lifelong problem 
stemming from his childhood), some depression, suicidal 
thoughts in the form of thoughts that it would make life 
easier for him to take his life. He reported that his family 
says he is irritable. He denied homicidal thoughts. He stated 
that he did a lot of "yard work" and that he spent most of 
his time at home. He did report going to church occasionally 
and having his grandchildren visit him at his home.

On mental status evaluation, the veteran appeared deeply 
depressed, but he was fully oriented with a clear sensorium 
and rational without any psychotic symptoms. His speech was 
relevant but there was some impairment of communication. His 
mood was chronically and deeply depressed. His affect was 
constricted in range and he reported poor concentration but 
related it to attention deficit disorder which he reported as 
a lifelong condition. His insight was poor in the sense that 
he did not show a good awareness of his own inner self. His 
judgment was functional. In his diagnosis, the examiner noted 
marked social impairment and depression. The diagnosis was 
PTSD, moderate, with depression. The GAF score was 52.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula. 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

During the appeal period, the Board finds that the veteran's 
symptoms more closely approximate the criteria for a 50 
percent disability rating as the veteran reported significant 
isolation and impairment of personal relationships and the 
August 2007 VA examiner noted that the veteran appeared 
deeply depressed. Also, the veteran has consistently and 
credibly reported sleep disturbance, nightmares, 
hypervigilance, and avoidance and the examiners have all 
assigned GAF scores of 50-52 which, as explained below, 
indicate at least moderate impairment.  

Nevertheless, the veteran clearly did not have symptoms 
associated with a 70 percent disability rating for PTSD such 
as intermittently illogical, obscure, or irrelevant speech 
(as noted above, all of the medical evidence shows his speech 
was coherent, appropriate, and logical); near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively (there was no 
evidence of panic attacks); spatial disorientation (the 
veteran was lucid and oriented at all of the examinations); 
or neglect of personal appearance and hygiene (the treatment 
records and all examination reports reflect that the veteran 
was neat and appropriately groomed).
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned). See 38 C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers). As noted above, the veteran's GAF scores range from 
50 to 52, reflecting no more than moderate impairment.  

The Board notes that the veteran is in a long-term marriage, 
has good relationships with his grandchildren, occasionally 
goes to church, and was able to work for 30 years. The record 
indicates that the veteran's PTSD has had a significant 
impact upon his family relationships; nonetheless, the 
veteran remains married and maintains good relationships with 
his grandchildren. 

During the appeal period, the medical evidence demonstrates 
that the veteran showed no evidence of illogical speech, 
psychotic or inappropriate thoughts or behavior, or 
inattentiveness to hygiene. In fact, the veteran was 
oriented, attentive, logical, and cooperative. The veteran's 
symptoms result in impairment consistent with a 50 percent 
disability rating as they indicate social and occupational 
impairment with reduced reliability and productivity, but not 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood. Therefore, the Board finds that a 50 
percent disability rating is appropriate and a disability 
rating in excess of 50 percent is not warranted.


ORDER

The appeal is dismissed with respect to the issues of 
entitlement to service connection for bilateral hearing loss 
and a cervical spine disability.

An initial disability rating of 50 percent, but no higher, 
for service-connected PTSD is granted.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


